Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our reports dated March 14, 2011, with respect to the consolidated financial statements and internal control over financial reporting included inthe Annual Report on Form 10-K for the year ended January 1, 2011, of West Marine, Inc. and subsidiaries, which are incorporated by reference in this Registration Statement.Weconsent to the incorporation by referencein theRegistration Statement ofthe aforementioned reports. /s/ GRANT THORNTON LLP San Francisco, California May 26, 2011
